        Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     )
                                              )
                vs.                           )      Criminal No. 19-354
                                              )
DAVEION SANDERS,                              )
                                              )
                Defendant.                    )


                                  MEMORANDUM OPINION

   I.       Introduction

         Pending before the court is a motion for reconsideration of detention order (ECF

No. 90) filed by counsel on behalf of defendant Daveion Sanders (“Daveion”). The

government filed a response in opposition to the motion (ECF No. 95). Neither party

requested a hearing in response to an email inquiry from the court about whether either

party wanted a hearing. After review of the submissions, the court determines that a

hearing is not necessary because there is no additional evidence being offered. The

motion is ripe for disposition.



   II.      Background

         Daveion is charged in the indictment at Crim. No. 19-354 along with his brother

and co-defendant Deandre Moses Sanders (“Deandre”). Daveion is charged with 5

felony offenses: (1) at count 1, conspiracy (with persons known and unknown) on July

11, 2019, to possess with intent to distribute 500 grams or more of cocaine and quantities

of oxymorphone, in violation of 21 U.S.C. § 846; (2) at count 2, possession with intent to

distribute 500 grams or more of cocaine and quantities of oxymorphone on July 11, 2019,




                                             1
        Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 2 of 15




in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii) and (b)(1)(C); (3) at count 4,

possession of a machinegun on July 11, 2019, in violation of 18 U.S.C. § 922(o)(1); (4) at

count 5, possession of 2 firearms in furtherance of a drug trafficking crime on July 11,

2019, in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (5) at count 6, possession of

firearms which were not registered to them in the National Firearms Registration and

Transfer Record on July 11, 2019, in violation of 26 U.S.C. 5861(d).1 The charges stem

from items found that day during a search of the upstairs apartment at 115 Walker

Avenue in Butler, Pennsylvania.

          On December 3, 2019, the magistrate judge held an evidentiary hearing with

respect to pretrial detention of both Sanders brothers, at which their sister, Lateisha

Canier (“Canier”), testified. The hearing was continued on December 17, 2019.

Detective James Wintruba (“Wintruba”) was called as a witness by the government and

Marybeth Busbee (“Busbee”) testified on behalf of Daveion. The government also

introduced exhibits 1-10, which consisted of cell phone recordings and photographs of

Daveion. The court reviewed the transcripts of those hearings (ECF Nos. 34, 92) and the

exhibits. Deandre Moses Sanders does not challenge his continued pretrial detention.

          Daveion’s primary argument is that Busbee is willing to serve as his custodian.

Busbee is a registered nurse and works at the VA hospital. She retired from the Air Force

in 2010 as a major. She has a 22-year-old son who recently graduated from college and

lives with her. Busbee testified that she had a romantic relationship with Daveion from

August 2018 through March 2019. In July 2019, Busbee learned that Daveion had been

arrested and began speaking with him again.



1
    Count 3 of the indictment names only Deandre Moses Sanders.


                                               2
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 3 of 15




          Busbee testified that, during their relationship, Daveion lived on Walker Avenue

in Butler, Pennsylvania. Tr. 48. She visited him at that residence, although he stayed

with her most of the time while they were in a relationship. Busbee testified that after

their breakup in March 2019, Daveion returned to the home on Walker Avenue. Tr. 49.

During the period of their relationship, Busbee provided Daveion’s food and living

expenses and was unaware he had any lawful employment. Tr. at 49.

          Busbee testified that when she came to court on December 17, 2020, she had no

hesitation acting as custodian for Daveion and having him live in her home upon his

release. After seeing the videos and photos presented by the government during the

hearing, Busbee expressed some hesitation about acting as custodian, but ultimately

stated she would do it. Tr. at 46. Daveion’s motion for reconsideration reiterates that

Busbee offered him a place to live and has an interest in assuring that he complies with

all conditions of release (ECF No. 90 at 3).

          The magistrate judge found that the rebuttable presumption of detention applies.

The magistrate judge found that the 5 crimes charged against Daveion were serious; the

weight of the evidence against him was strong; and neither Canier nor Busbee would be

an appropriate custodian. She also found by clear and convincing evidence that no

conditions of release would reasonably assure the safety of others. Tr. at 66-69. The

magistrate judge did not directly rule on his risk of flight, but did question “if he were to

be released, where he would go.” Tr. at 67.



   III.      Legal Analysis

          The court’s standard of review of a magistrate judge’s denial of pretrial detention




                                               3
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 4 of 15




is de novo. United States v. Delker, 757 F.2d 1390, 1394 (3d Cir.1985). The structured

system of the Bail Reform Act, 18 U.S.C. § 3141 et seq., regarding the release or detention

of a defendant before trial seeks to ensure that the interests of the defendant and the public

are carefully considered and contemplated before release or detention is ordered. The court

is charged with holding a hearing to determine whether there exists "any condition or

combination of conditions set forth in [18 U.S.C. § 3142(c)] that will reasonably assure the

appearance of the [defendant] as required and the safety of any other person and the

community." 18 U.S.C. § 3142(f). Section 3142(c)(1)(B) of the Bail Reform Act sets forth

a nonexclusive list of conditions that a court may impose upon granting a defendant's

motion for pretrial release. If the court determines no sufficient condition or combination

of conditions exists, however, the court may order that a defendant be detained without bail

pending trial.

       A.        Rebuttable Presumption

       In this case, a rebuttable presumption applies that no conditions or combinations of

conditions will reasonably assure the appearance of defendant as required or the safety of

the community. Section 3142(e)(3) provides:

       Subject to rebuttal by the person, it shall be presumed that no condition or
       combination of conditions will reasonably assure the appearance of the
       person as required and the safety of the community if the judicial officer
       finds that there is probable cause to believe that the person committed . . .
       (A) an offense for which a maximum term of imprisonment of ten years
       or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et
       seq.).

18 U.S.C. § 3142(e)(3) (emphasis added).

       There is probable cause to believe Daveion committed offenses that fall within the

category of offenses listed in § 3142(e)(3)(A) because a grand jury returned an indictment




                                              4
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 5 of 15




charging Daveion at counts 1 and 2, respectively, with conspiracy and possession with

intent to distribute 500 grams or more of cocaine and a quantity of oxycodone. The

statutory mandatory minimum penalty at each count (for a first offense) is 5 years and the

maximum statutory penalty is 40 years.2 At the hearings before the magistrate judge and

in his motion for reconsideration, Daveion did not contest the application of the rebuttable

presumption to this case. Thus, subject to rebuttal by defendant, it is “presumed that no

condition or combination of conditions will reasonably assure the appearance of the person

as required and the safety of the community." 18 U.S.C. § 3142(e).

       A defendant may offer evidence to rebut the presumption that no condition or

combination of conditions will reasonably assure the safety of the community if defendant

is released pending trial. A defendant must produce only “some evidence” to rebut the

presumption set forth in § 3142(e). See United States v. Jessup, 757 F.2d 378, 384 (1st Cir.

1985). The quantum of evidence required to rebut the presumption is not high; rather, the

defendant need only come forward with credible evidence conflicting with the

presumption. Id. at 383. When a defendant produces conflicting evidence, the presumption

does not disappear. The rebutted presumption retains evidentiary weight. See United

States v. Carbone, 793 F.2d 559, 560-61 (3d Cir. 1986) (per curiam); United States v.

Dillon, 938 F.2d 1412, 1416 (1st Cir. 1991); United States v. Palmer-Contreras, 835 F.2d

15, 18 (1st Cir. 1987) (per curiam).

       If the defendant rebuts the presumption, the burden of persuasion remains with the

government, which bears the burden of proving that the defendant presents either a risk of



2
 The firearm offense at count 5 has a mandatory minimum prison term of 5 years, which must be
consecutive. If convicted on all charges, Daveion faces a statutory minimum of 10 years in
prison.


                                              5
      Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 6 of 15




flight or a danger to the community. United States v. Murrietta, No. CR 20-218, 2021 WL

130654, at *6 (W.D. Pa. Jan. 14, 2021), reconsideration denied, No. CR 20-218, 2021 WL

322181 (W.D. Pa. Feb. 1, 2021). The government must prove that detention is necessary

to ensure public safety by clear and convincing evidence, and must prove risk of flight by

a preponderance of the evidence. Id. § 3142(f)(2); United States v. Himler, 797 F.2d 156,

161 (3d Cir. 1986).



       B.      The § 3142(g) factors

       In evaluating defendant’s evidence to rebut the presumption, the court must

consider the four factors set forth in § 3142(g) in determining whether pretrial detention is

warranted. United States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001) (to determine

whether the presumption of dangerousness has been rebutted, the court should consider the

factors set forth in § 3142(g)). The four factors are:

               (1) the nature and circumstances of the offense charged,
                   including whether the offense is a crime of violence, a
                   violation of section 1591, a Federal crime of terrorism,
                   or involves a minor victim or a controlled substance,
                   firearm, explosive, or destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including--

                       (A) the person's character, physical and mental
                          condition, family ties, employment, financial
                          resources, length of residence in the community,
                          community ties, past conduct, history relating to
                          drug or alcohol abuse, criminal history, and
                          record concerning appearance at court
                          proceedings; and

                       (B) whether, at the time of the current offense or
                          arrest, the person was on probation, on parole, or



                                              6
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 7 of 15




                           on other release pending trial, sentencing, appeal,
                           or completion of sentence for an offense under
                           Federal, State, or local law; and

               (4) the nature and seriousness of the danger to any person or
                   the community that would be posed by the person's
                   release.

18 U.S.C. § 3142(g).

       C.      The Accetturo Factors

         The Third Circuit Court of Appeals has explained: “[A]t some point due process

may require a release from pretrial detention or, at a minimum, a fresh proceeding at

which more is required of the government than is mandated by section 3142.” United

States v. Accetturo, 783 F.2d 382, 388 (3d Cir. 1986). The court instructed that “due

process judgments should be made on the facts of individual cases, and should reflect the

factors relevant in the initial detention decision, such as the seriousness of the charges,

the strength of the government's proof that defendant poses a risk of flight or a danger to

the community, and the strength of the government's case on the merits.” Id. The court

must also consider “such additional factors as the length of the detention that has in fact

occurred, the complexity of the case, and whether the strategy of one side or the other has

added needlessly to that complexity.” Id.

         Daveion did not raise the length of his detention as a ground for reconsideration

of pretrial release. The court takes judicial notice that he has been detained since

December 2019 (approximately 18 months) and that due to the COVID-19 pandemic, the

conditions of his detention have been more onerous than anticipated. The court will,

therefore, sua sponte consider the Accetturo factors along with the § 3142(g) factors to

determine whether Daveion should continue to be detained pending trial.




                                              7
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 8 of 15




       D.      Risk of Flight

       The government argues that Daveion should remain in custody because he is a flight

risk. “The purpose of a Section 3142(e) risk of flight determination ... is to secure the

appearance of the accused at trial.” United States v. Himler, 797 F.2d 156, 161-62 (3d Cir.

1986) (citing United States v. Maull, 773 F.2d 1479 (8th Cir. 1989) (risk of flight shown

by prior attempt to leave the country in order to flee prosecution)); United States v. Vortis,

785 F.2d 327 (D.C. Cir. 1986) (risk of flight shown by possession of fraudulent passports

and a planned trip to Liberia). Here, there is no evidence that Daveion ever attempted to

leave the country, to flee prosecution or secure a fraudulent passport or planned a trip to a

country from which he could not be extradited.

       Daveion contends that Busbee’s willingness to act as a custodian mitigates the risk

of flight. One of the conditions that may be imposed under the Bail Reform Act is that the

defendant: “remain in the custody of a designated person, who agrees to assume

supervision and to report any violation of a release condition to the court, if the designated

person is able reasonably to assure the judicial officer that the person will appear as

required and will not pose a danger to the safety of any other person or the community.”

18 U.S.C. § 3142 (c)(1)(B)(i). The court agrees with the magistrate judge that Busbee is

not an appropriate custodian, for several reasons: (1) she expressed some hesitation at the

hearing about acting in that capacity after seeing the government’s evidence; (2) she is

employed as a nurse at the VA Hospital and would be unavailable to monitor Daveion’s

activities while she is working; and (3) their romantic relationship ended in March 2019,

over two years ago. In sum, there is no evidence in the record that Busbee is able to exert

sufficient influence and control over Daveion’s behavior to reasonably assure the court that




                                              8
      Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 9 of 15




he will appear as required and not pose a danger to the community.3

        The court may consider a defendant’s ties to the district in which the case is

pending. In Murrietta, the court explained:

        As to community ties, it is appropriate to consider whether a defendant has
        ties to the district where the prosecution is pending. See United States v.
        Bucio, Crim. No. 5:17-055-DCR, 2019 WL 4397334, at *3 (E.D. Ky. Sept.
        13, 2019) (the defendant's lack of any community, financial, family or
        employment ties to the district where prosecution was pending weighed in
        favor of revoking release order); United States v. Villegas, No. 3:11–CR–
        28, 2011 WL 1135018, at *7 (E.D. Tenn. Mar. 25, 2011) (“[A]lthough the
        defendant has ties with the community in which he lives in California, the
        defendant has no ties with this District, and the Court may consider this
        fact.”) (citing United States v. Townsend, 897 F.2d 989, 995 (9th Cir. 1990)
        (finding that “community” embraces ties to the community in which the
        charges are brought and the community in the United States to which the
        defendant has ties)); United States v. Rivera, 90 F. Supp. 2d 1338, 1343
        (S.D. Fl. 2000) (observing that a court should consider a defendant's ties to
        the community in which he faces prosecution). In this case, Defendant has
        no ties whatsoever to the Western District of Pennsylvania where this case
        is pending.

Murrietta, 2021 WL 130654, at *9; accord United States v. Frazer, No. CR 19-110, 2020

WL 2404893, at *4 (E.D. Pa. May 12, 2020) (rejecting defendant’s argument that he has

strong community and familial ties to Arizona and concluding that his lack of ties to the

district in which the case was pending increased his risk of nonappearance).

        In this case, as in Murrietta, Daveion is charged with serious drug and firearm

offenses and has no employment or family ties to the western Pennsylvania area.

Daveion’s mother and sister live in California and Deandre remains in custody. The

government presented evidence of Daveion holding large amounts of cash and $36,000

was seized during the search, which would have provided him the means of flight. In



3
 The court also agrees with the magistrate judge that Canier, who lives in California, would not
be an appropriate custodian, due to her full-time job caring for her paralyzed mother and her own
children, and her lack of recent contact and knowledge about her brothers’ lives. Tr. 68.


                                                9
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 10 of 15




Murrietta, however, the defendant also made frequent trips to Mexico. There is no

evidence of foreign travel by Daveion.

       Although a close call, the court does not find that the government proved by a

preponderance of the evidence that Daveion presents a risk of nonappearance at trial.

       E.      Danger to the Community

       Daveion argues that he does not pose a danger to the community because he: (1)

has no known history of violence or involvement in the adult criminal justice system; (2)

during the year-long investigation of Deandre’s drug dealing, there was no reference to

Daveion’s presence in the Walker Avenue apartment or Daveion’s involvement in drug

trafficking; and (3) there is no forensic evidence indicating that Daveion handled the

firearms or drugs recovered in the search or was aware of their presence.

       As explained previously, because Daveion is charged with a controlled substance

offense with a maximum penalty of 40 years of imprisonment, a rebuttable presumption

applies that no conditions or combinations of conditions will reasonably assure the

appearance of defendant as required or the safety of the community. 18 U.S.C. §

3142(e)(3). If the presumption is rebutted, the government has the burden to prove

Daveion’s dangerousness by clear and convincing evidence. The court addresses the §

3142(g) factors in making that determination.

               1. Nature and circumstances of the instant offense

       Daveion was indicted by the grand jury and charged with conspiracy and possession

with intent to distribute a large amount of cocaine and a quantity of oxymorphone, and

possession of multiple firearms, including a machinegun recovered from the ceiling of what

the government believes to be Daveion’s bedroom. The drugs and firearms were recovered




                                           10
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 11 of 15




during a search of the apartment at 115 Walker Avenue.

        This factor weighs in favor of defendant being detained pending trial.

               2. Weight of the evidence

        Daveion contends there is no evidence tying him to that address. Daveion also

argues that there is no “forensic” evidence tying him to the drugs and firearms recovered

during the search. Although he did not expand this point, he presumably intends to argue

a lack of fingerprints or other evidence of actual possession.         The apartment was

meticulously clean and neat and the firearms and drugs were not in plain view. The cocaine

was above the drop ceiling in the kitchen near the refrigerator. The pills were in cans, Ajax

containers and water bottles with false bottoms located in various parts of the apartment.

Tr. 8, 35.

        Daveion may be convicted based on evidence that he possessed the items by himself

or jointly with Deandre. His possession of the seized items may be actual or “constructive.”

United States v. Bell, 418 F. App'x 115, 117 (3d Cir. 2011) (“The possession is called

constructive when a person does not have direct physical control over something, but can

knowingly control it, and intends to control it through some other person.”). As discussed

below, the court concludes the government presented substantial evidence that Daveion

lived at the apartment and exercised sufficient dominion and control over the drugs and

firearms charged in the indictment.

        The lease was only in Deandre Sanders’ name, but the apartment had two

bedrooms, both of which appeared to be occupied by a male. Tr. 9. Officers recovered a

current bill from Century Link addressed to Daveion at 115 Walker Avenue, Apartment 2.

In addition, Busbee testified that Daveion lived at the Walker Avenue apartment. Items




                                            11
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 12 of 15




marked with indicia for Deandre were in one bedroom, and the machinegun was recovered

from the ceiling above the bed in the other bedroom. A jury could reasonably conclude

that it was Daveion who used that other bedroom.

       On the day of the search, the officers observed Daveion exit the door that leads to

the upstairs apartment, sit down on the porch and smoke a cigarette. Tr. 7. He was the

only person at the apartment when agents executed the search warrant. Videos recovered

from Daveion’s phone showed him inside the Walker Avenue apartment with large

amounts of cash. Another video showed Daveion and Deandre firing guns together.

       In sum, this factor weighs in favor of defendant being detained pending trial.



               3. History and characteristics of Daveion

       The history and characteristics of Daveion show no gainful employment and no ties

to the western Pennsylvania area. He had a juvenile probation violation, but no details are

available because the record was destroyed.        Wintruba testified that based on his

consultation with Los Angeles gang experts, Daveion’s tattoos showed that he was

affiliated with a gang in Los Angeles, California, and was engaged in “flocking,” i.e.,

participating in crime outside the gang’s geographical area and bringing the money back

to the gang. Tr. 20-21. The videos of Daveion with large amounts of cash, despite no

lawful employment, support an inference of involvement with narcotics trafficking.

       On balance, this factor weighs in favor of defendant being detained pending trial.



               4. Nature and seriousness of the danger

       The final factor is the nature and seriousness of the danger posed by Daveion’s




                                           12
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 13 of 15




release. Safety of the community is implicated not only by violence, but also by narcotics

trafficking. In cases involving drug offenses, the danger to the community is the likelihood

that the defendant will, if released, traffic in illicit drugs. United States v. Perry, 788 F.2d

100, 111 (3d Cir. 1986).       The involvement of firearms, particularly a machinegun,

amplifies the nature and seriousness of the danger. Drugs and guns are a dangerous

combination and pose a significant threat to the community. United States v. Oliver, Crim.

No. 16-40, 2016 WL 1746853, at *9 (W.D. Pa. May 3, 2016) (“Of course, the utilization

of firearms in furtherance of drug trafficking poses a significant threat of violence.”).

        The charges in this case involve large amounts of cocaine, oxymorphone, and

multiple dangerous weapons, which pose a clear and serious threat to the safety of the

community.     This factor weighs in favor of pretrial detention.



        5.      Length of the Detention, The Complexity of the Case and Whether the
                Strategy of One Side or the Other Added Needlessly to that Complexity

        “The length of the detention is critical due to the ‘crucial liberty interest at stake.’”

United States v. Gatto, 750 F. Supp. 664, 675 (D.N.J. 1990) (quoting United States v.

Suppa, 799 F.2d 115, 120 (3d Cir. 1986)). On the other hand, “‘the length of a detention

period will rarely by itself offend due process.’” United States v. Hodge, No. CR 2016-

0009, 2018 WL 1123866, at *8 (D.V.I. Feb. 23, 2018) (quoting United States v. Orena,

986 F.2d 628 (2d Cir. 1993)). Pretrial detention periods of 41, 33 and 32 months have been

found to be constitutional. Id. (citations omitted). Daveion has been detained, to date, for

approximately 18 months.

        The case is not unduly complex. As the court explained in denying Daveion’s

motion for a bill of particulars, the charges arise from the items recovered during a search



                                              13
     Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 14 of 15




on a single day (ECF No. 66). Daveion and Deandre are the only defendants.

         The delay in resolution of this case is primarily attributable to Daveion. His counsel

filed numerous motions to extend the deadline for filing pretrial motions and stop the

Speedy Trial Act (ECF Nos. 27, 35,44,50,63,73, 88). The government consented to the

motions and the court granted the motions. Daveion’s pretrial motions are now due on or

before May 24, 2021. The court notes that Deandre also filed numerous requests for

extensions of time. The court does not believe that the delay was needless and recognizes

the difficulties caused by the COVID-19 virus in preparing the case and communicating

with detained defendants.

         Under these circumstances, the court cannot conclude that the length of time

Daveion has been detained violates due process or constitutes a compelling reason for his

pretrial release. United States v. Harris, Crim. No. 09-305, 2011 WL 1660573, at *6 (W.D.

Pa. May 3, 2011) (due process violation did not arise from the defendant’s pretrial

detention of 19 months where the majority of the delay was caused by requests for

extension of time to file pretrial motions).



   IV.      Conclusion

         Daveion failed to overcome the presumption of detention in this case. Even if the

presumption was rebutted, it retains evidentiary value and the government provided clear

and convincing evidence about each of the § 3142(g) factors to indicate that Daveion poses

a danger to the community. The court was not persuaded by a preponderance of the

evidence that he poses a flight risk.          The Accetturo factors do not overcome the

considerations in favor of detention. The court cannot conclude that Busbee or Canier




                                               14
    Case 2:19-cr-00354-JFC Document 98 Filed 04/27/21 Page 15 of 15




would be an appropriate custodian or that the imposition of additional conditions will

adequately protect the safety of the community. In summary, even if Daveion rebutted the

presumption of detention, there was clear and convincing evidence adduced in this case to

show that he poses a danger to the community because of his involvement with illegal

drugs and dangerous firearms.

   For the reasons set forth above, the motion for reconsideration of detention (ECF No.

90) will be DENIED.

       An appropriate order follows.

April 27, 2021
                                            BY THE COURT:


                                            /s/ Joy Flowers Conti
                                            Joy Flowers Conti
                                            Senior United States District Judge




                                           15
